  Case 16-35617      Doc 46   Filed 11/19/20 Entered 11/19/20 13:38:53             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )              BK No.:     16-35617
Marlene Abraham                             )
                                            )              Chapter: 13
                                            )
                                                           Honorable Donald R. Cassling
                                            )
                                            )
              Debtor(s)                     )

  ORDER GRANTING MOTION TO VACATE AMENDED PAYROLL CONTROL ORDER

       Upon Motion of the Debtor, no responsive pleading having been filed or objection within the
time required, IT HEREBY ORDERED:

    The Debtor's Motion to Vacate the AMENDED Payroll Order entered on, March 1, 2017 [doc. 30],
is hereby granted.

  No objection to the motion having been lodged within the time required by Third Amended General
Order No. 20-03, any potential objections have been waived, and the motion is therefore granted.




                                                        Enter:


                                                                 Honorable Donald R. Cassling
Dated: November 19, 2020                                         United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
